Citation Nr: 1730751	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for bilateral hand peripheral neuropathy, to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1965 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; to date, no additional evidence has been submitted.

The Board notes that in a May 2017 correspondence, the Veteran requested a 180-day extension to gather documentation.  As this case is being remanded, the request for an extension of time to submit additional evidence is denied.  However, on remand, the AOJ will have the opportunity to consider such evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral hand and bilateral lower extremity peripheral neuropathy is associated with his military service, specifically that his disabilities are a result of his exposure to an herbicide agent.  See Bd. Hrg. at 3.  The Board notes that the Veteran's military record indicates in-country service in Vietnam.  See June 1968 service treatment record; January 1969 service treatment record.  Additionally, the medical record reflects that the Veteran has peripheral neuropathy in his bilateral hands and bilateral lower extremities.  See December 2010 VA treatment record; January 2011 VA treatment record.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his bilateral hand and bilateral lower extremity peripheral neuropathy.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hand and bilateral lower extremity peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should obtain an opinion to determine the nature and etiology of the Veteran's bilateral hand and bilateral lower extremity peripheral neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has bilateral hand and bilateral lower extremity peripheral neuropathy that manifested in service or is otherwise causally or etiologically related to his military service, to include exposure to an herbicide agent (notwithstanding the fact that the disorder is not presumed to be associated with herbicide exposure).

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

